EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Esser on 7/15/2022.
The application has been amended as follows: 

Please cancel claims 1-3 and 5-12.

In Claim 13, please replace the phrase “selecting a mode of operation of the camera washing system by actuating a selector” with the following:
	--receiving, by a controller, a selection of a mode of operation of the camera washing system from a selector--.

In Claim 13, please replace the phrase “actuating a pump and valve with a controller” with the following:
	--selectively actuating a pump and valve with the controller--.

In Claim 21, please replace the phrase “selecting a mode of operation of the camera washing system by actuating a selector” with the following:
	--receiving, by a controller, a selection of a mode of operation of the camera washing system from a selector--.

In Claim 21, please replace the phrase “actuating a pump and valve with a controller” with the following:
	--selectively actuating a pump and valve with the controller--.

In Claim 21, please replace the phrase “operating the controller to actuate the valve” with the following:
--operating the controller to not actuate the valve--.

In Claims 23-25, please replace the word “comprising” with the following:
	--comprises--.

Allowed Claims

Claims 13 and 15-21 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest all the features of the aforementioned claims.  The closest prior art of record is that of Kubota who teaches selecting a mode of operation of a vehicle camera washing system and actuating a pump and valve to expel cleaning liquid to the camera according to the selected mode.  However, Kubota does not describe the controller preventing actuation of the pump and valve in response to detecting selection of an off-road mode, as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714